J-S04029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                             Appellee

                        v.

    RAMA L. COLLIER

                             Appellant                 No. 1090 MDA 2020


         Appeal from the Judgment of Sentence Entered July 21, 2020
               In the Court of Common Pleas of Centre County
              Criminal Division at No: CP-14-CR-0001161-2014


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                     FILED: APRIL 7, 2021

        Appellant, Rama L. Collier, appeals from the July 21, 2020 judgment of

sentence imposed after revocation of his probation. We affirm.

        On August 13, 2014, the trial court sentenced Appellant to two years of

probation for theft by deception (18 Pa.C.S.A. § 3922). On three subsequent

occasions, the trial court revoked and reinstated Appellant’s term of probation.

On June 9, 2020, Appellant was arrested on a bench warrant for another

violation. The trial court conducted a revocation hearing on July 16, 20201

and, at its conclusion, sentenced Appellant to one to two years of state

incarceration with credit for 38 days of time served. Appellant filed a timely


____________________________________________


1  On July 8, 2020, Appellant waived his right to a Gagnon I hearing. See
Gagnon v. Scarpelli, 411 U.S. 778 (1973) (holding that due process requires
a preliminary and final hearing prior to revocation of probation).
J-S04029-21


post-sentence motion on July 22, 2020. The trial court conducted a hearing

on August 14, 2020, at which Appellant argued that the trial court could not

revoke his probation based on a condition imposed solely by the probation

officer, as opposed to the sentencing court. The trial court denied Appellant’s

post-sentence motion at the conclusion of the hearing, and this timely appeal

followed.

      Appellant presents a single question:

      I.    Did the court err in revoking probation on the basis of
            conditions imposed by a probation officer as the sentencing
            code does not permit this delegation of authority to impose
            conditions?

Appellant’s Brief at 5.

      The sentence whose revocation is the subject of this appeal, imposed

on February 14, 2020, required Appellant to “comply with all conditions, rules

and regulations as required by the Centre County Probation and Parole

Department [(hereinafter “County Probation”)].”       Judgment of Sentence,

2/14/20.    Further, “The defendant shall refrain from the transportation,

possession and/or use of any alcoholic beverages and/or non-prescribed

drugs.” Id. Among the conditions County Probation imposed was Condition

Six: “You shall keep all appointments with your probation officer in accordance

with the written and/or verbal instructions given to you by your probation

officer.” N.T. Revocation Hearing, 7/16/20, at 4-5. Condition Seven provided,

“You will consent to drug and alcohol testing in the form of urinalysis,

breathalyzer, and/or blood test on demand by the Centre County Probation

                                     -2-
J-S04029-21


Office, and you will be responsible for paying the cost of any positive test

within 15 days.” Id. at 11.

        Appellant failed to appear at the County Probation office on Friday, June

5, 2020 despite six phone messages, by either call or text from his probation

officer, Thomas Donovan. Id. at 5. Appellant did not have a voice mail set

up, but Donovan’s iPhone confirmed that his text messages were delivered.

Id. Donovan texted Appellant early on Monday, June 8, 2020 and told him to

call the office by 8:30 a.m. to schedule a urine test. Appellant did not respond

until late that evening, sending Donovan pictures of self-inflicted cuts on his

body and claiming to be depressed. Id. at 9-10, 12.

        Donovan first saw the picture message the following morning, June 9,

2020.    Shortly thereafter, Donovan and several others went to Appellant’s

home to perform a wellness check. Id. at 9-10. They knocked on Appellant’s

door at 9 a.m. and heard movement inside, but Appellant did not speak or

answer the door for several hours. Id. at 10-11. When Appellant finally spoke

from within his home, he said he was going to barricade the door, and that

his mother and girlfriend were present and would not be permitted to leave.

Id. Appellant stated he would not come out alive. Id. at 10. Finally, between

one and two p.m., authorities gained entry with a key supplied by the landlord

and escorted Appellant out.      Id. at 11.   The Commonwealth argued that

Appellant violated conditions six and seven of the terms of his probation—

those being the requirements to keep appointments with his probation officer


                                       -3-
J-S04029-21


and to submit to drug testing. The trial court agreed, and imposed sentence

as set forth above.

      Appellant argues that the trial court erred in revoking his probation for

violation of conditions imposed by County Probation rather than the

sentencing court.     On review of a sentence imposed after revocation of

probation, we examine the validity of the revocation proceedings and the

legality of the new sentence, mindful of the trial court’s authority to impose

consider any sentencing alternative that was available at the initial sentencing.

Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000), appeal

denied, 771 A.2d 1279 (Pa. 2001). Revocation of probation rests within the

discretion of the trial court, and this Court will not disturb the trial court’s

decision absent an abuse of discretion or error of law. Commonwealth v.

Smith, 669 A.2d 1008, 1011 (Pa. Super. 1996).

      Appellant relies on Commonwealth v. MacGregor, 912 A.2d 315 (Pa.

Super. 2006), and Commonwealth v. Vilsaint, 893 A.2d 753 (Pa. Super.

2006), in which this Court examined the authority of a probation officer to

impose conditions of probation.      In MacGregor, the trial court found the

defendant in violation of a condition forbidding contact with persons under age

18.   MacGregor, 912 A.2d at 316.        This Court vacated the judgment of

sentence, reasoning that the trial court imposed no such condition. Id. at

318. Rather, it appeared on a preprinted form of conditions that the defendant

signed with his probation officer.    Id.   In Vilsaint, the sentencing court


                                      -4-
J-S04029-21


authorized the probation office to enroll the defendant in any program it

deemed necessary. Vilsaint, 893 A.2d at 755. The preprinted sentencing

form contained a list of conditions, including one prohibiting consumption of

alcoholic beverages, but the sentencing court did not check the box for that

condition.    Regardless, the probation officer ordered the defendant not to

drink, and the trial court revoked probation based on the defendant’s violation

of that condition. Id. Because a prohibition on alcohol consumption is not

the equivalent of enrolling the defendant in a program, and because nothing

else in the sentencing court’s order authorized the condition whose violation

was at issue, this Court concluded that the defendant’s counsel missed an

issue of arguable merit.2 Id. at 757.

       Our Supreme Court examined a similar issue in Commonwealth v.

Elliot, 50 A.3d 1284 (Pa. 2012).           There, the sentencing court’s probation

conditions included no unsupervised contact with a minor child. Id. at 1285.

The probation office imposed conditions broadly forbidding direct or indirect

contact or communication with minors and loitering within 1,000 feet of an

area where the primary activity would involve minors. Id. at 1286. Probation

officers then observed the defendant watching children at a park near the

probation office. The defendant admitted to his probation officer that he was

sexually aroused by a young girl he saw there. Id. at 1286-87. A search of


____________________________________________


2 Counsel in Vilsaint proceeded under Anders v. California, 386 U.S. 738
(1967).

                                           -5-
J-S04029-21


the defendant’s apartment revealed a journal documenting repeated trips to

the park in question. The defendant’s journal also documented the fact that

the children at the park reminded him of his prior sexual assault victims. Id.at

1287.

        On appeal from the revocation of his probation, the defendant

challenged the probation office’s authority to impose the conditions in

question. After a thorough examination of the trial court’s authority to order

probation (see 42 Pa.C.S.A. § 9754) and the state board of probation’s

authority to supervise (see 61 Pa.C.S.A. § 6131, et.seq.), the Supreme Court

made several observations. First, only the trial courts, and not the probation

offices, have the authority to impose terms and conditions of probation. Id.

at 1291. Attendant to that, “the Board and its agents cannot impose any

condition of supervision it wishes, carte blanche. The board may, however,

“impose conditions of supervision that are germane to, elaborate on, or

interpret any conditions that are imposed by the trial court.” Id. at 1292. “In

summary, a trial court may impose conditions of probation in a generalized

manner, and the Board or its agents may impose more specific conditions of

supervision pertaining to that probation, so long as those supervision

conditions are in furtherance of the trial court’s conditions of probation.” Id.

The Supreme Court concluded that the condition forbidding the defendant to

loiter within 1,000 feet of an area where minors gather was a permissible




                                     -6-
J-S04029-21


derivative of the trial court’s prohibition of unsupervised contact with minors.

Id.

      As set forth above, the sentencing order forbade consumption of

alcoholic     beverages and    nonprescription   drugs.    Thus,   this case   is

distinguishable from Vilsaint, in which the trial court imposed no such

condition.     In furtherance of the trial court’s prohibition, County Probation

required regular visits at which Appellant could be compelled to submit to

urinalysis.    We find it obvious that these conditions are derivative and in

furtherance of the trial court’s condition. Indeed, we fail to see how County

Probation could discharge its obligation to supervise Appellant’s compliance

with the terms of his probation sentence without imposing regular visits and

drug tests.     The record establishes that Appellant missed several visits at

which he was expected to provide a urine sample.             On one occasion,

Appellant’s refusal to answer the door resulted in an hours-long standoff

between Appellant and police.        Because the law and the facts support

revocation this case, we discern no legal error or abuse of discretion on the

part of the trial court.

      In hope of avoiding this conclusion, Appellant argues that Elliot is

inapposite because it involved the authority of the state board of probation

whereas this case involves County Probation.        We observe that Appellant

raised the distinction between state and county authorities for the first time




                                       -7-
J-S04029-21


in his Pa.R.A.P. 1925(b) statement.3 For that reason, he has waived this issue.

Pa.R.A.P. 302(a). Further, his argument on the merits of this issue is deficient

in that Appellant fails to articulate any reason why the Elliot Court’s rationale

should not apply with equal force in this case. Appellant cites no law that

would forbid a county probation office to mandate regular appointments and

drug tests and, as we have explained, it is unclear to us how County Probation

could have discharged its supervisory role without them.

         Based on all the foregoing, we find no merit in Appellant’s assertion of

error.

         Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/07/2021




____________________________________________


3 Appellant’s written post-sentence motion did not raise any challenge to the
validity of his probation conditions. At oral argument he claimed that County
Probation’s conditions were outside the scope of the trial court’s sentencing
order, but he did not argue any distinction between the authority of county
and state probation offices. N.T. Hearing, 8/14/20, at 4.

                                           -8-